

EXHIBIT 10.3
PROMISSORY NOTE




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT THERETO UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN
EXEMPTION FROM SUCH REGISTRATION.
 
 

$____,000
 New York, New York
 
 November 13, 2006



FOR VALUE RECEIVED, the undersigned, GPS Industries, Inc., a Nevada corporation,
with principal executive offices located at Suite 214, 5500 152nd Street.
Surrey, British Columbia, Canada V35 S59 (the "Borrower"), hereby PROMISES TO
PAY THE ORDER OF________________ ("Lender"), the principal sum of
________________________________ U.S. DOLLARS ($_____,000), at the time and
place and in the manner provided in this Note.
 
The Borrower shall repay the principal of this Note and all accrued and unpaid
interest on the earliest to occur of (i) March 31, 2007, and (ii) the closing of
the purchase by Lender of the Borrower's Series B Convertible Preferred Stock
and Warrants (the "Securities") pursuant to that certain Securities Purchase
Agreement, dated as of the date of this Note (the “Securities Purchase
Agreement”) (the earliest of such dates being hereinafter referred to as the
"Maturity Date"). Upon the consummation of the sale of the Securities under the
Securities Purchase Agreement on the Maturity Date, the outstanding principal
sum of this Note, together with all accrued interest, shall be applied to the
purchase price of the Securities as set forth in the Securities Purchase
Agreement.
 
The principal of this Note may be prepaid at any time, in whole but not in part,
without penalty or premium; provided, however, that any such prepayment shall
not affect the right of the Lender under the Securities Purchase Agreement to
purchase the Securities.
 
The Borrower shall pay interest to Lender on the outstanding unpaid principal
amount of this Note at a rate which at all times when no Event of Default has
occurred shall be 4.83% per annum (the Applicable Federal Rates for six-month
obligations as of November 2006), and at all times after the occurrence of an
Event of Default shall be (both before and after judgment) eleven percent (11%)
per annum. All such interest shall be computed on the basis of a year of 360
days and the number of days actually elapsed and shall be added on the due date
thereof to the then outstanding principal amount of this Note. Any such interest
added to principal shall thereafter bear interest as provided above. Anything
herein to the contrary notwithstanding, if an Event of Default occurs, all
interest accruing from and after the date of such Event of Default shall be
payable at the rate provided above in cash on the Lender's demand.
 
Notwithstanding the foregoing or any other provision contained in this Note,
nothing herein contained shall authorize or permit the exaction or payment of
interest by the Borrower where the same would be unlawful or prohibited by any
applicable law or would violate the applicable usury law of any jurisdiction. In
any such event, this Note shall automatically be deemed amended to permit
interest charged at an amount equal to, but not greater than, the maximum
permitted by law.
 

--------------------------------------------------------------------------------


 
All principal (and any interest) shall be payable in the lawful money of the
United States at the offices of Lender at _______________, or at such other
place as may be designated in writing by the holder of this Note. All payments
hereunder shall be made without reduction by reason of set-off, counter-claim or
otherwise.
 
The Borrower represents and warrants to the Lender that it is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction of incorporation with full power and authority to execute, deliver
and perform this Note, that this Note has been duly authorized, executed and
delivered by it and constitutes its legal, valid, binding and enforceable
obligation and that the execution, delivery and performance of this Note does
not and will not violate, constitute a default under or result in a breach of
its constitutive documents, any applicable Requirements (as defined below) or
any contract, agreement or instrument to which it is a party or by which it or
its property may be bound or subject.
 
The Borrower covenants and agrees that so long as the Borrower shall have any
obligation for moneys owing to Lender under this Note, the Borrower shall:
 
(a) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits, or upon any properties belonging
to it before the same shall be in default; provided, however, that the Company
shall not be required to pay any such tax, assessment, charge or levy that is
being contested in good faith by proper proceedings and for which adequate
reserves for the same are maintained if required by generally accepted
accounting principles;
 
(b) preserve its corporate existence and continue to engage in business of the
same general type as conducted as of the date hereof;
 
(c) comply with all statutes, laws, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements ("Requirement(s)") of all governmental bodies, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials, or officers, that are applicable to the Company; except
where the failure to comply would not have a material adverse effect on the
Company; provided that nothing contained herein shall prevent the Company from
contesting the validity or the application of any Requirements;
 
(d)  within three (3) days after becoming aware of the existence of any Event of
Default or after becoming aware of any developments or other information which
may materially or adversely affect the Borrower or its properties, business,
prospects or condition (financial or otherwise) or its ability to perform its
obligations under this Note, provide Lender with telephonic or electronic notice
specifying and describing the nature of such Event of Default or development or
information, and the anticipated effect, which telephonic or electronic notice
shall be promptly confirmed in writing within (5) days;
 
(e) use the proceeds of this Note only in accordance with the schedule of
payments (the “Use of Proceeds”) previously disclosed to Lender and approved in
writing by Lender;
 
(f) provide Lender with such other information regarding Borrower or any
property of Borrower as Lender may, from time to time, reasonably request.
Without limiting the generality of the foregoing, the Lender shall be entitled
to receive from the Borrower all public, non-proprietary non-confidential
information of the Borrower which is published or otherwise disseminated to the
Borrower’s officers, directors, shareholders, and affiliates. Further, the
Borrower shall deliver notice to the Lender of all Board of Director meetings
held by the Borrower, which notice shall be given by the Borrower not less than
fifteen days prior to the date of any Board of Directors meeting. Lender shall
have the right to be an observer at all such Board of Director meetings.
 
2

--------------------------------------------------------------------------------


 
In addition, Borrower covenants and agrees that so long as Borrower shall have
any obligation for moneys owing to Lender under this Note, Borrower will not,
without the express written consent of Lender in each instance:
 
(a) Amend, waive or repeal any provision of, or add any provision to, Borrower’s
Articles of Incorporation or Bylaws, except as specifically contemplated by the
Securities Purchase Agreement;
 
(b) Authorize, create and/or issue any class or series of Borrower’s capital
stock or any rights, options, warrants or other securities that are convertible
into or exchangeable for any capital stock of Borrower, except as specifically
contemplated by the Securities Purchase Agreement;
 
(c) Pay, declare or set aside for payment any dividends or distributions on any
shares of capital stock of Borrower;
 
(d) Redeem, repurchase, acquire, declare a dividend (or set aside money for such
purchase) with respect to any security of Borrower, except that Borrower may
repurchase shares of its capital stock issued pursuant to Borrower’s stock
compensation plans already in effect at such time in accordance with the terms
of such plans;
 
(e) Proceed with any merger, consolidation, or business combination or other
acquisition involving Borrower;
 
(f) Recapitalize or reorganize Borrower or voluntarily liquidate, dissolve or
wind up Borrower;
 
(g) Incur any new indebtedness or refinance any existing indebtedness for
borrowed money (which shall include for purposes hereof capital lease
obligations and guarantees or other contingent obligations for borrowed money)
other than trade payables and accrued expenses incurred in the ordinary course
of business; provided, however, that Borrower may extend the payment dates or
the maturity date of any indebtedness for borrowed money;
 
(h) Incur or commit to incur any operating expenditures in excess of (a) $50,000
in one or a series of related expenditures, or (b) in excess of $250,000 in the
aggregate, other than in accordance with the Use of Proceeds;
 
(i) Hire or fire the (a) Corporation’s Chief Executive Officer, (b) Borrower’s
Chief Financial Officer, or (c) any other officer or employee of Borrower who,
at the time, earns or is expected to earn a salary (excluding bonuses) of
$100,000 or more per year (a “Qualified Employee”), enter into or approve any
employment agreement or consulting agreement or arrangement with a Qualified
Employee, or amend or waive or approve the amendment or waiver of any material
provision of any employment agreement or consulting agreement or other
arrangement with a Qualified Employee;
 
(j) Acquire any assets or equity securities of any other business or entity, or
sell any assets of Borrower (other than in the ordinary course of business);
 
(k) Issue equity securities or options to any employees, directors, consultants
or other persons eligible to participate in Borrower’s stock compensation, bonus
or other compensation plan (collectively, “Company Plans”) other than pursuant
to such Company Plans;
 
(l) Alter or amend any existing Company Plan, or adopt or enter into any new
Company Plan; or
 
3

--------------------------------------------------------------------------------


 
(m) Enter into any agreement, or effect a transaction with any of the Company's
affiliates or stockholders or any of the Company’s stockholders' affiliates or
any family member of an officer or director of the Company, except for
transactions and agreements that exist as of the date hereof.
 
In the case of the happening of any of the following events (herein called
"Events of Default"):
 
(i) if the Borrower shall fail to make any payment of principal or interest on
this Note when due; or
 
(ii) if the Borrower shall fail to comply with any term, condition, covenant,
warranty or representation of or in this Note or the Securities Purchase
Agreement; or
 
(iii) if the Borrower shall make an assignment for the benefit of creditors,
call a meeting of creditors to obtain any general financial accommodation,
suspend business, liquidate, dissolve, wind down its business or agree to or
adopt or approve any plan or action to liquidate, dissolve or wind down its
business, or if any case under any provision of the U.S. Bankruptcy Code,
including provision for reorganizations, or under any other bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
shall be commenced by or against the Borrower; or
 
(iv) if a receiver shall be appointed for the Borrower or for all or any
material portion of the assets of Borrower and the same shall not have been
discharged within thirty (30) days; or
 
(v) if a judgment for more than two hundred and fifty thousand dollars
($250,000) shall be entered against the Borrower and shall not be appealed,
stayed, vacated, bonded, paid or discharged within thirty (30) days; or
 
(vi) if the Borrower should default under any agreement or instrument to which
it is a party with respect to any secured indebtedness for borrowed money; or
 
(vii) if the Borrower elects not to proceed with, or fails in the Lender's good
faith judgment to expeditiously proceed with, the sale of the Securities under
the Securities Purchase Agreement (including failing to use its best efforts to
file the Amended Articles (as such term is defined in the Securities Purchase
Agreement) and to take all actions necessary to ensure that the Amended Articles
are in full force and effect as soon as possible after the date hereof),
 
THEN, Lender may declare all amounts payable by the Borrower to Lender under
this Note to be forthwith due and payable, whereupon such amounts shall
immediately become due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are expressly waived hereby, provided,
however, that upon the occurrence of any Event of Default described in (c) or
(d) of this paragraph, all amounts payable by the Borrower to Lender under this
Note shall become automatically immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
expressly waived hereby. The rights given hereunder are cumulative with all of
the other rights and remedies of Lender, including other rights of set-off,
under this Note or any other agreement, by operation of law or otherwise. Lender
shall promptly notify the Borrower of any such set-off and application but
failure so to do shall not affect the validity of such set-off.
 
Should the indebtedness represented by this Note, or any part thereof, be
collected in law or in equity or in bankruptcy, receivership or other court
proceedings, or this Note be placed in the hands of attorneys for collection
after default, the Borrower agrees to pay, in addition to the principal,
interest and other amounts due and payable hereon and hereunder, all costs and
expenses incurred in connection with such collection, including, without
limitation, reasonable attorneys’ and collection fees.
 
4

--------------------------------------------------------------------------------


 
The Borrower hereby waives, to the fullest extent permitted by law, diligence,
presentment, demand for payment, protest, notice of dishonor and any and all
other notices or demands of every kind and the right to plead the statute of
limitations as a defense to any action hereunder. No delay on the part of the
holder hereof in exercising any rights hereunder shall operate as a waiver of
such rights.
 
All notices and other communications provided for hereunder shall be in writing
and shall be sent by (a) registered or certified mail postage prepaid, return
receipt requested (b) messenger or (c) telecopy, followed by first-class mail,
to the party to whom addressed at the following respective addresses or telecopy
numbers or to such other address or telecopy number as the party affected may
hereafter designate:
 
(i)    If to the Borrower:


GPS Industries, Inc.
Suite 214
5500 152nd Street
Surrey, British Columbia
Canada V35 S59
Attn: Chief Executive Officer
Telecopier: (604) 576-7460


(ii)    If to the Lender:


 
This Note may not be changed orally, but only by an agreement in writing, which
is signed by the party or parties against whom enforcement of any waiver,
change, modification or discharge is sought.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND LENDER HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.
 
BORROWER:


GPS INDUSTRIES, INC., a Nevada corporation




By:________________________________
Name:
Title:
 
5

--------------------------------------------------------------------------------

